United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 2, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60151
                          Summary Calendar


ELHAM HOUSHMANDI,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.


                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 904 377
                        --------------------

Before GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elham Houshmandi petitions this court for review of the

Board of Immigration Appeals’s (BIA’s) decision denying asylum,

withholding of removal, and protection under the Convention

Against Torture.    Houshmandi contends that her asylum application

was timely filed because she had one year from the date on which

she converted to Christianity to file the application.        We do

not, however, have jurisdiction to review the immigration judge’s

discretionary determination that Houshmandi’s asylum application


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60151
                                -2-

was untimely.   See 8 U.S.C. § 1158(a)(3).   The petition for

review is thus DISMISSED as to the claims concerning asylum.

     We hold that substantial evidence supports the BIA’s

determination that Houshmandi is ineligible for withholding of

removal and for protection under the Convention Against Torture;

the record is ambiguous regarding whether her 1994 arrest and

detention were on account of a protected ground, and evidence

that Houshmandi “could” be persecuted because of her religious

conversion or tortured if removed to Iran does not rise to the

level of the “more likely than not” standard necessary to obtain

the requested relief.   See 8 C.F.R. §§ 208.16(b)(1)(iii) (2004),

208.16(c)(2) (2004); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.

2002).

     PETITION DISMISSED IN PART AND DENIED IN PART.